"Record, to wit: Thomas A. Jones vs. William Laws, who formerly acted as agent for Newton Rust. Summons for taxes issued the 1st. February, 1838, returnable 24th February, demand $3 39. The parties appeared, and after hearing the allegations of the parties, judgment in favor of plaintiff for $3 39 debt, and 56 cents costs.
The exceptions were — 1. That the defendant was not liable to a suit against him as the former agent of Rust, 2. That the claim was for a tax, and it does not appear that Newton Rust had removed from the county, or had died without paying the same; and 3. That it does not appear that the plaintiff was a collector of county rates and levies. *Page 346 
The court considered the judgment and proceedings erroneous on all three of the grounds taken, and
                                                  Reversed the judgment.